Citation Nr: 0627786	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied a compensable evaluation for bilateral 
hearing loss.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has level I hearing in the right ear and level IV hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2002 and a rating 
decision in May 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2004 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  With respect 
to the VA exam of February 2004, the Board notes that in the 
Informal Hearing Presentation, the veteran's representative 
contended the VA examination was inadequate. Review of the 
February 2004 examination report reveals that all subjective 
and objective findings necessary for evaluation of the 
veteran's disability were observed and recorded, and thus the 
examination appears complete and adequate.  Accordingly, a 
new examination is not necessary for evaluation of the 
veteran's claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87, 
Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

An April 2002 VA audiometric examination, showed pure tone 
air conduction thresholds in the right ear at 1000, 2000, 
3000, and 4,000 hertz were 30, 25, 25 and 30 decibels, 
respectively, with an average of 28 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 50, 60, 75 and 90 decibels, respectively, 
with an average of 69 decibels.  The speech recognition 
scores were 94 percent in the right ear and 62 percent in the 
left ear.  The veteran's hearing loss was diagnosed as mild 
to severe sensorineural hearing loss for the right ear, mild 
to severe profound mixed hearing loss for the left ear, and 
bilateral tinnitus.  These audiometric findings reflect level 
I hearing in the right ear and level VII in the left ear.  
See 38 C.F.R. § 4.85, Table VI.

VA medical records from 2003 show that the veteran underwent 
two right ear surgical procedures that include a right 
tympanoplasty with mastoidectomy in January 2003 and a right 
tympanomastoidectomy with ossicular reconstruction in June 
2003.

On VA audiometric testing in October 2003, the pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, 
and 4000 hertz were 35, 30, 40 and 60 decibels, respectively, 
with an average of 41 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 55, 
70, 80, and 100 decibels, respectively, with an average of 76 
decibels.  The speech recognition scores were not noted.  
These audiometric findings reflect level I hearing in the 
right ear and level VI hearing in the left ear.  See 38 
C.F.R. § 4.85, Table VIa.

A February 2004 VA audiometric examination showed pure tone 
air conduction thresholds in the right ear at 1000, 2000, 
3000, and 4000 hertz were 30, 20, 40 and 45 decibels, 
respectively, with an average of 34 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 60, 50, 85, and 80 decibels, respectively, 
with an average of 69 decibels.  The speech recognition 
scores were 92 percent in the right ear and 78 percent in the 
left.  The veteran's condition was diagnosed as sensorineural 
hearing loss in the right ear with mixed hearing loss in the 
left ear and bilateral tinnitus.  These audiometric findings 
reflect level I hearing in the right ear and level IV hearing 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.

The mechanical application of the rating schedule to the 
audiometric examination findings, level I hearing in the 
right ear for all examinations and levels IV, VI, and VII 
hearing in the left ear at various examination, provides a 
noncompensable evaluation for bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII.  Thus, under the schedular 
criteria, the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss.  The veteran 
has not submitted any competent medical evidence showing that 
bilateral hearing loss has increased in severity since the 
February 2004 VA audiometric examination.

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's hearing loss meets the 
criteria for a compensable evaluation.

The Board recognizes the assertions of the veteran, his 
family, friends, and a co-worker, as to the severity of the 
bilateral hearing loss.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As laypersons, however, they are not 
competent to provide an opinion requiring medical knowledge, 
such as whether the veteran's current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As a result, their assertions do not constitute 
competent medical evidence in support of a compensable 
evaluation for bilateral hearing loss.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a compensable 
evaluation for bilateral hearing loss is denied.



ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


